United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.R., Appellant
and
U.S. POSTAL SERVICE, NEW YORK
PRIORITY MAIL PROCESSING CENTER,
Bethpage, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1229
Issued: February 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2009 appellant through counsel filed a timely appeal from May 22, 2008 and
January 12, 2009 decisions of the Office of Workers’ Compensation Programs. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective June 8, 2008 on the grounds that she had no residuals of the
accepted low back strain; and (2) whether appellant established that she had any continuing
employment-related disability or condition after that date due to her accepted condition.
On appeal, counsel for appellant contends that she had residuals of the employment
injury at the time of termination and that the claim should be expanded to accept all conditions
outlined in the medical evidence.

FACTUAL HISTORY
On June 13, 2001 appellant, then a 35-year-old casual mail sorter, injured her low back
while loading sacks and flats of mail. She stopped work that day and returned to modified duty
on June 19, 2001. In a June 28, 2001 report, Dr. Rafael A. Rodriguez, an anesthesiologist
practicing pain management, noted the history of injury and appellant’s complaint of neck, and
bilateral shoulder, arm, hip and thigh pain. Lumbar spine examination demonstrated tenderness
and spasm with a negative straight-leg raising examination. Dr. Rodriguez diagnosed
cervicalgia, rule-out disc herniation, lumbago, lumbosacral sprain, rule-out lumbar disc
herniation, rule-out lumbar radiculopathy, right knee pain, and bilateral trochanteric bursitis. He
advised that appellant’s condition was causally related to “the events-accident that she sustained
on June 13, 2001.” Dr. Rodriguez recommended restrictions to her physical activity.
On September 18, 2001 the Office accepted that appellant sustained an employmentrelated low back sprain. Appellant sustained several recurrences of disability that were accepted
by the Office. An October 26, 2001 magnetic resonance imaging (MRI) scan of the lumbosacral
spine was limited due to an increase in image noise and demonstrated a large anterior extradural
defect at L5-S1. On October 29, 2001 Dr. Rodriguez reviewed the MRI scan and diagnosed
lumbago, lumbar disc herniation, lumbar spondylosis and lumbar radiculopathy. A December 7,
2001 computerized tomography (CT) scan of the lumbosacral spine showed posterior bulging
discs at L2-3 and L3-4, Grade I spondylitis spondylolisthesis of L5 with respect to S1 and a large
posterior herniated disc at this level deforming the anterior margin of the thecal sac with severe
narrowing of both foramina, due to a combination of spondylolisthesis and facet
osteoarthropathy. Appellant was released from employment by the employing establishment on
December 31, 2001 when her noncareer appointment expired. Thereafter, Dr. Rodriguez advised
that she was totally disabled.
On April 22, 2003 appellant filed a claim for compensation beginning on
December 28, 2001.1
The Office referred appellant for examination to Dr. Lester Lieberman, a Board-certified
orthopedic surgeon. In an April 29, 2003 report, Dr. Lieberman reviewed the history of injury
and noted a prior history of a back injury when appellant worked at an airport. He also reviewed
the statement of accepted facts and medical record. Dr. Lieberman noted appellant’s complaint
of pain in the neck, back, both shoulders and knees, right arm, hand, leg and foot. Examination
of the lumbar spine demonstrated no muscle spasm or tenderness. Dr. Lieberman diagnosed
obesity and degenerative disease of the cervical and lumbar spine.2 He found that appellant was
not totally disabled but could work full time with a four-pound lifting restriction. Dr. Lieberman
concluded that her condition was related to her obesity.
On April 19, 2004 the Office found a conflict in medical opinion between Dr. Rodriguez
and Dr. Lieberman regarding her residual disability and capacity for work. It referred her to
Dr. Ronald Richman, Board-certified in orthopedic surgery, for an impartial evaluation. In an
April 29, 2004 report, Dr. Richman reviewed a history of appellant’s prior injury while working
1

On April 2, 2004 appellant was paid wage-loss compensation for the period January 1, 2002 to April 22, 2003.

2

Appellant was described as 5 feet 10-1/2 inches tall and weighed 340 pounds.

2

at an airport and her accepted injury of June 13, 2001. He reviewed the medical evidence of
record, including the MRI and CT scan studies and noted that appellant was markedly obese.
Lumbar spine examination demonstrated a painful response on palpation of the sacral area and
sacroiliac joints bilaterally. There was no spasm in the paravertebral musculature and
examination of the shoulders revealed a full range of motion that was pain free. Neurological
examination of the upper extremities was negative. Dr. Richman listed findings on range of
lumbar motion, noting no muscle spasm or painful response with movement. Straight-leg raising
test and lower extremity neurological examination were negative. Dr. Richman diagnosed
lumbosacral sprain, noting that the findings on diagnostic study were not clinically significant.
He also noted a minor fibromyositis of the left trapezius area. Dr. Richman advised that
appellant was capable of returning to work with restrictions to protect the low back. He provided
work restrictions for appellant.
On May 30, 2004 appellant filed a claim for compensation for the period commencing
April 23, 2003. She received wage-loss compensation for the period April 23, 2003 to
July 20, 2004 and was placed on the periodic rolls. Thereafter, Dr. Rodriguez submitted two
OWCP-5 work capacity evaluations advising that appellant was permanently disabled for her
lifetime. The forms were dated May 4 and December 22, 2006.
In May 2007, the Office referred appellant to Dr. Robert Israel, a Board-certified
orthopedic surgeon, for an updated examination and opinion on disability. In a June 5, 2007
report, Dr. Israel reviewed the history of injury and the medical record, including the diagnostic
studies, and statement of accepted facts. Appellant complained of pain to her neck, upper and
lower back, both shoulders, hips, knees and legs. Lumbar spine examination findings included
bilateral negative straight-leg raising, normal spine range of motion, no muscle spasms or
tenderness, and no atrophy, radiation of pain, numbness or tingling. Dr. Israel diagnosed
resolved sprain of the lumbar spine and advised that appellant had reached maximum medical
improvement. He advised that appellant was capable of returning to full-time work as a mail
sorter with no restrictions and required no further orthopedic treatment.
In a January 3, 2008 work capacity evaluation form, Dr. Rodriguez again advised that
appellant was permanently disabled for her lifetime.3
On April 17, 2008 the Office proposed to terminate appellant’s compensation benefits,
finding that the weight of medical opinion was represented by the report of Dr. Israel. Appellant
no longer had residuals or disability due to the June 13, 2001 employment injury and could
return to her regular job. The Office noted that Dr. Rodriguez’s form reports provided no new
findings based on a recent examination.
Appellant, through her attorney, disagreed with the proposed termination. In an April 22,
2008 note, Dr. Rodriguez advised that appellant was under evaluation for spinal stenosis and
degenerative disease of both knees. A May 13, 2008 note reiterated that appellant was
undergoing evaluation and that an MRI scan showed an L5-S1 herniated disc causing spinal
stenosis. Dr. Rodriguez stated appellant would be ready for surgery by mid-summer.

3

The form reports incorrectly state that the accepted conditions are lumbar radiculopathy with herniated discs and
bilateral knee degenerative joint disease.

3

In a May 22, 2008 decision, the Office terminated appellant’s compensation benefits
effective June 8, 2008.
On November 1, 2008 appellant, through her attorney, requested reconsideration,
contending that the Office failed to accept all conditions caused by the June 13, 2001
employment injury. She also argued that the weight of medical opinion was with the reports of
Dr. Rodriguez. In the alternative, appellant argued that a conflict in medical opinion existed
between Dr. Israel and Dr. Rodriguez. Appellant submitted a September 23, 2004 MRI scan of
the lumbar spine that demonstrated a very large central disc herniation at L5-S1 generating
extruded fragments and mild lower lumbar degenerative spinal stenosis. April 22, 2008 x-rays
demonstrated degenerative joint disease and disc space disease of the lumbosacral spine, a
negative pelvis/hips study, and degenerative joint disease of the knees, right worse than left. A
June 3, 2008 MRI scan of the left knee demonstrated advanced chondromalacia patella. In a
June 4, 2008 report, Dr. David L. Langer, a Board-certified neurosurgeon, noted that appellant
was injured at work in June 2001, had not worked since December 2001 and underwent gastric
bypass surgery and lost 175 pounds. He reported her complaint of refractory back pain, and
advised that an April 29, 2008 MRI scan revealed lumbar discogenic disease at L5-S1 with a
central disc herniation, no spondylolisthesis and a significant amount of degeneration and disc
space collapse at L5-S1. Dr. Langer recommended surgery.
In a January 12, 2009 decision, the Office denied modification of the May 22, 2008
decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits as of June 8, 2008. The accepted condition in this case is a low back
sprain due to the June 13, 2001 employment injury while loading sacks of mail.
Appellant was treated by Dr. Rodriguez who diagnosed a lumbar disc herniation,
spondylosis and radiculopathy which he attributed to the accepted injury. He advised that she
was totally disabled. An October 26, 2001 MRI scan indicated a defect at L5-S1. A
December 7, 2001 CT scan showed disc bulging at L2-3 and L3-4 and spondylolisthesis of
L5-S1. She was subsequently examined by Dr. Lieberman who advised that appellant’s lumbar
examination was not remarkable for spasm or tenderness. He attributed the findings on
diagnostic testing to degenerative disease which he attributed to appellant’s obesity.
Dr. Lieberman found that appellant could work full time with restrictions that where not related
4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Id.

4

to the accepted back sprain. Based on a conflict in medical opinion between Dr. Rodriguez and
Dr. Lieberman, appellant was referred for an impartial examination by Dr. Richman on
April 19, 2004.
On examination, Dr. Richman provided findings related to appellant’s upper and lower
extremities, noting that appellant denied any history of pain radiating into her extremities. He
reviewed the diagnostic studies and noted that they were not clinically significant based on his
examination. He found no spasm of the paravertebral musculature, noting pain only on palpation
in the sacroiliac joints. Straight leg raising and neurological examination were reported as
normal. Dr. Richman diagnosed a lumbar sprain related to the employment injury and advised
that appellant was capable of returning to work with restrictions.
The record reflects that following the impartial examination, appellant remained in
receipt of compensation for total disability. As noted, Dr. Rodriguez submitted two OWCP-5
forms indicating that appellant remained totally disabled for her lifetime. He did not submit any
medical report providing any findings on examination of appellant’s low back. To obtain an
updated evaluation, appellant was referred by the Office to Dr. Israel in May 2007.
On June 5, 2007 Dr. Israel reviewed appellant’s history of injury and medical treatment.
He was provided a statement of accepted facts and addressed the medical evidence of record,
including the diagnostic studies. Examination of the lumbar spine demonstrated bilateral
negative straight-leg raising, normal spine range of motion, no spasms or tenderness, no atrophy,
radiation of pain, numbness or tingling. Dr. Israel found that appellant’s accepted lumbar sprain
had resolved and that she had reached maximum medical improvement. He advised that
appellant was capable of returning to regular full-time work as a mail sorter with no physical
restrictions and required no further orthopedic treatment.
Appellant was notified that the Office found the weight of medical opinion represented
by the report of Dr. Israel. She submitted several brief notes from Dr. Rodriguez. In a
January 3, 2008 work capacity evaluation, Dr. Rodriguez reiterated that appellant was disabled
for her lifetime with no further explanation. The notes of April 22 and May 13, 2008 reported
that she was being evaluated for spinal stenosis and degenerative joint disease of both knees,
again without further explanation. Dr. Rodriguez did not provide any narrative medical report
based on a complete or thorough examination to support his opinion of continuing disability due
to the accepted lumbar sprain.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
opinion addressing the causal relationship between a claimant’s diagnosed condition and the
accepted employment injury. To be probative, the opinion of a physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the employment factor accepted in the case.6 The evidence
from Dr. Rodriguez contemporaneous with the June 6, 2008 termination is not rationalized
medical opinion. He merely indicated that appellant was disabled for her lifetime. The Board
notes that his subsequent notes indicated evaluation for lumbar radiculopathy and degenerative
joint disease of the knees, neither of which were accepted as related to the June 13, 2001
6

Sedi L. Graham, 57 ECAB 494 (2006).

5

employment injury. There is no rationalized explanation from the physician as to how the
accepted low back injury caused or contributed to appellant’s continuing disability. At the time
of her examinations by Dr. Richman and Dr. Israel, no findings of lumbar radiculopathy were
made. Dr. Rodriguez did not address how appellant’s degenerative disease of the knees would
be related to the accepted injury to her low back in 2001. His notes are not sufficient to create a
conflict in medical opinion with the findings of Dr. Israel.
The weight of the medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.7 The Board finds that the weight of the medical evidence
rests with the June 5, 2007 report of Dr. Israel. He provided a comprehensive evaluation based
on his review of the statement of accepted facts and medical record, the history of injury,
appellant’s complaints of continued pain in multiple areas, and findings on physical examination.
Dr. Israel advised that appellant had no residuals of her accepted lumbar strain and that there was
no need for further treatment due to her June 13, 2001 employment injury. She was found
capable of returning to her usual job of mail sorter without restriction. The Board finds that the
Office properly terminated her compensation benefits effective June 8, 2008.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s wage-loss compensation on
February 24, 2003, the burden shifted to her to establish that she had any continuing disability
causally related to her accepted right shoulder injury.8 To establish a causal relationship between
the condition, as well as any attendant disability claimed and the employment injury, an
employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such a causal relationship.9 Causal relationship is a medical issue and
the medical evidence required to establish a causal relationship is rationalized medical
evidence.10 Rationalized medical evidence is medical evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.11
ANALYSIS -- ISSUE 2
The Board finds that appellant submitted insufficient medical evidence with her
November 1, 2008 reconsideration request to establish that she continued to be disabled after
June 8, 2008 due to the accepted low back strain. In a June 4, 2008 report, Dr. Langer noted that
7

C.B., 60 ECAB ____ (Docket No. 08-1583, issued December 9, 2008).

8

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

9

Jennifer Atkerson, 55 ECAB 317 (2004).

10

Id.

11

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

6

appellant had been injured at work in June 2001. He reviewed MRI scan findings and
recommended surgery. Dr. Langer did not provide any opinion regarding the cause of any
ongoing medical condition or how it related to the accepted injury. He did not provide any
opinion regarding her capacity for work. The diagnostic studies submitted on reconsideration
provide no opinion on disability. The Board finds that appellant did not submit sufficient
rationalized medical opinion to establish ongoing residuals or disability after June 8, 2008 due to
her accepted injury.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective June 8, 2008. Appellant failed to establish that she had any
disability after June 8, 2008 causally related to her accepted low back strain.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 12, 2009 and May 22, 2008 be affirmed.
Issued: February 24, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

